--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

            REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March
_, 2015, between World Moto, Inc., a Nevada corporation (the “Company”), and
Redwood Management, LLC (the “Investor”).

            This Agreement is made pursuant to that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated as of the date hereof, between the
Company and the Investor, among others.

            The parties accordingly agree as follows:

ARTICLE I
DEFINITIONS.


            Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

            1.1               “Commission” means the Securities and Exchange
Commission.

            1.2               “Common Stock” means shares of the Company’s
common stock, par value $0.0001 per share.

            1.3               “Company” is defined in the Preamble.

            1.4               “Conversion Shares” means the shares of Common
Stock issued or issuable upon conversion of the Notes and the interest that may
accrue thereon through the Maturity Date (as defined in the Notes).

            1.5               “Effective Date” means the date on which the
Commission declares a Registration Statement effective.

            1.6               “Effectiveness Deadline” means a date no later
than sixty (60) days following the Filing Deadline.

            1.7               “Effectiveness Period” means the period commencing
on the Effective Date and ending on the earlier of the date when all of the
Registrable Securities covered by such Registration Statement have been sold or
otherwise no longer meet the definition of Registrable Securities.

            1.8               “Event” is defined in Section 2.4.

            1.9               “Event Date” is defined in Section 2.4.

1

--------------------------------------------------------------------------------

            1.10               “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and any successor statute.

            1.11               “Filing Deadline” means a date no later five (5)
days after the Closing Date.

            1.12               “Holder” or “Holders” means the Investor and any
other person holding Registrable Securities or any of their respective
affiliates or transferees to the extent any of them hold Registrable Securities,
other than those purchasing Registrable Securities in a market transaction.

            1.13               “Indemnified Party” is defined in Section 6.3.

            1.14               “Indemnifying Party” is defined in Section 6.3.

            1.15               “Note” means the 12% senior secured convertible
debenture due 2016 issued on , 2015 pursuant to the Purchase Agreement.

            1.16               “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

            1.17               “Prospectus” means the prospectus included in a
Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

            1.18               “Purchase Agreement” is defined in the Preamble.

            1.19               “Registrable Securities” means (i) 125% of the
Conversion Shares, and (ii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing, provided, that any of the foregoing securities shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to an effective Registration Statement (b) a sale pursuant
to Rule 144 (in which case, only such security sold shall cease to be a
Registrable Security); or (C) eligibility for sale without current public
information requirements and volume or manner of sale restrictions.

            1.20               “Registration Statement” means each registration
statement required to be filed hereunder, including the Prospectus therein,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement. Notwithstanding the foregoing, Registration
Statement excludes a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity.

2

--------------------------------------------------------------------------------

            1.21               “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

            1.22               “Rule 415” means Rule 415 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

            1.23               “Securities Act” means the Securities Act of
1933, as amended, and any successor statute.

            1.24               “Trading Market” means any of the Over The
Counter Bulletin Board, the OTC QB, NASDAQ Capital Market, the NASDAQ Global
Market, the Nasdaq Global Select Market, the NYSE MKT or the New York Stock
Exchange.

ARTICLE II
AUTOMATIC REGISTRATION.


            2.1               Registration. The Company shall, on or prior to
the Filing Deadline, prepare and file with the Commission a Registration
Statement (the “Initial Registration Statement”) covering the Registrable
Securities (assuming, for such purpose of the number of shares to be registered
on such Initial Registration Statement, that the Notes are converted in full at
the Conversion Price (as defined in the Notes) in effect on the Trading Day
immediately prior to the date the Initial Registration Statement is initially
filed with the Commission). Each Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith). The Company shall use its
commercially reasonable efforts to cause the Initial Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in no event later than the Effectiveness Deadline, and to
remain effective continuously throughout the Effectiveness Period. The Company
shall promptly notify the Holders via facsimile or electronic mail of a “.pdf”
format data file of the effectiveness of a Registration Statement within one (1)
business day of the Effective Date. The Company shall, by 9:30 a.m. New York
City time on the first business day after the Effective Date, file a final
Prospectus with the Commission, as required by Rule 424(b) of the Securities
Act. Notwithstanding the registration obligations set forth in this Article 2,
in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale on a single registration statement, the Company agrees to promptly (i)
inform each of the Holders thereof, (ii) use its best efforts to file amendments
to the Registration Statement as required by the Commission and/or (iii)
withdraw the Registration Statement and file a new registration statement (a
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the
Commission guidance. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (ii) or (iii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or
Commission guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).

3

--------------------------------------------------------------------------------

            2.2               Liquidated Damages. If: (i) a Registration
Statement is not filed with the Commission on or prior to the Filing Deadline,
(ii) a Registration Statement is not declared effective by the Commission (or
otherwise does not become effective) for any reason on or prior to the
Effectiveness Deadline or (iii) after its Effective Date, (A) such Registration
Statement ceases for any reason (including, without limitation, by reason of a
stop order, or the Company’s failure to update the Registration Statement), to
remain continuously effective as to all Registrable Securities for which it is
required to be effective or (B) the Holders are not permitted to utilize the
Prospectus therein to resell such Registrable Securities, in the case of (A) and
(B), for more than an aggregate of thirty (30) Trading Days (which need not be
consecutive) during any 12 month period (other than during an Allowable Grace
Period (as defined in Section 2.3)), (iv) a Grace Period (as defined in Section
2.3 of this Agreement) exceeds the length of an Allowable Grace Period, or (v)
the Company fails to file with the Commission any required reports under Section
13 or 15(d) of the Exchange Act such that it is not in compliance with Rule
144(c)(1) as a result of which the Holders who are not affiliates are unable to
sell Registrable Securities without restriction under Rule 144 (or any successor
thereto) (any such failure or breach in clauses (i) through (v) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii) or (v), the
date on which such Event occurs, or for purposes of clause (iii), the date on
which such thirty (30) Trading Day period is exceeded, or for purposes of clause
(iv) the date on which such Allowable Grace Period is exceeded, being referred
to as an “Event Date”), then in addition to any other rights the Holders may
have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to the Holder an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to one percent (1.0%) of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
Registrable Securities included in such Registration Statement by such Holder,
if any, on the Event Date. The parties agree that (1) notwithstanding anything
to the contrary herein or in the Purchase Agreement, no Liquidated Damages shall
be payable with respect to any period after the expiration of the Effectiveness
Period (it being understood that this sentence shall not relieve the Company of
any Liquidated Damages accruing prior to the Effectiveness Period), and in no
event shall the aggregate amount of Liquidated Damages payable to a Holder
exceed, in the aggregate, ten percent (10%) of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement and (2) in no event shall the
Company be liable in any 30-day period for Liquidated Damages under this
Agreement in excess of 1.0% of the aggregate purchase price paid by the Holders
pursuant to the Purchase Agreement. The Liquidated Damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except in the case of the first Event Date. The Company
shall not be liable for Liquidated Damages under this Agreement as to any
Registrable Securities which are not permitted by the Commission to be included
in a Registration Statement due solely to the Commission’s guidance on Rule 415
from the time that it is determined that such Registrable Securities are not
permitted to be registered until such time as the provisions of this Agreement
as to the Remainder Registration Statements required to be filed hereunder are
triggered, in which case the provisions of this Section 2.4 shall once again
apply. In such case, the Liquidated Damages shall be calculated to only apply to
the percentage of Registrable Securities which are permitted in accordance with
Rule 415 to be included in such Registration Statement. Notwithstanding anything
herein to the contrary, no Liquidated Damages shall accrue with respect to any
Registrable Securities of a Holder not included in a Registration Statement due
to the fact that (i) the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale on such Registration Statement, and (ii) such Holder is
required by the Commission to be named as an “underwriter” and such Holder
refuses to be named as an “underwriter” therein.

4

--------------------------------------------------------------------------------

            2.3               Material Non-Public Information. Notwithstanding
anything to the contrary herein, at any time after the Registration Statement
has been declared effective by the Commission, the Company may delay the
disclosure of material non-public information concerning the Company if the
disclosure of such information at the time is not, in the good faith judgment of
the Company, in the best interests of the Company (a “Grace Period”); provided,
however, the Company shall promptly (i) notify the Holders in writing of the
existence of material non-public information giving rise to a Grace Period
(provided that the Company shall not disclose the content of such material
non-public information to the Holders) or the need to file a post-effective
amendment, as applicable, and the date on which such Grace Period will begin,
and (ii) notify the Holders in writing of the date on which the Grace Period
ends; provided, further, that no single Grace Period shall exceed thirty (30)
consecutive days, and during any three hundred sixty-five (365) day period, the
aggregate of all Grace Periods shall not exceed an aggregate of forty-five (45)
days (each Grace Period complying with this provision being an “Allowable Grace
Period”). In the event the Company does disclose the content of such material
non-public information that is the subject of subpart (i) above to any Holder
without its consent, the Company shall make public disclosure of such material
nonpublic information within two (2) Trading Days of such disclosure and no
Grace Period shall apply. For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace Period.

5

--------------------------------------------------------------------------------

            2.4               Underwriter Status. Notwithstanding anything to
the contrary contained in this Agreement, but subject to the payment of the
Liquidated Damages pursuant to Section 2.2 in the event the staff of the
Commission (the “Staff”) or the Commission seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as
constituting an offering of securities by, or on behalf of, the Company, or in
any other manner, such that the Staff or the Commission do not permit such
Registration Statement to become effective and used for resales in a manner that
does not constitute such an offering and that permits the continuous resale at
the market by the Investor participating therein (or as otherwise may be
acceptable to the Investor) without being named therein as an “underwriter,”
then, unless the Investor elects to be named as an “underwriter therein”, the
Company shall reduce the number of shares to be included in such Shelf
Registration Statement by the Investor until such time as the Staff and the
Commission shall so permit such Shelf Registration Statement to become effective
as aforesaid In addition, in the event that the Staff or the Commission requires
the Investor seeking to sell securities under a Registration Statement filed
pursuant to this Agreement to be specifically identified as an ”underwriter” in
order to permit such Shelf Registration Statement to become effective, and the
Investor does not consent to being so named as an underwriter in such
Registration Statement, then, in each such case, the Company shall reduce the
total number of Registrable Securities to be registered on behalf of the
Investor, until such time as the Staff or the Commission does not require such
identification or until the Investor accepts such identification and the manner
thereof. In the event of any reduction in Registrable Securities pursuant to
this paragraph, the Investor shall have the right to require, upon delivery of a
written request to the Company signed by the Investor, the Company to file a
registration statement within thirty (30) days of such request (subject to any
restrictions imposed by Rule 415 or required by the Staff or the Commission) for
resale by the Investor in a manner acceptable to the Investor, and the Company
shall following such request cause to be and keep effective such registration
statement in the same manner as otherwise contemplated in this Agreement for
registration statements hereunder, in each case until such time as: (i) all
Registrable Securities held by the Investor have been registered and sold; (ii)
all Registrable Securities may be resold by the Investor without restriction
(including, without limitation, volume limitations) pursuant to Rule 144 (taking
account of any Staff position with respect to “affiliate” status) and without
the need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable) or (iii) the Investor agrees to be named as an
underwriter in any such Registration Statement in a manner acceptable to the
Investor as to all Registrable Securities held by such Investor and that have
not theretofore been included in a Registration Statement under this Agreement
(it being understood that the special demand right under this sentence may be
exercised by an Investor multiple times and with respect to limited amounts of
Registrable Securities in order to permit the resale thereof by the Investor as
contemplated above).

ARTICLE III
COMPANY REGISTRATION


            3.1               Notice of Registration. If at any time or from
time to time the Company shall determine to register any of its Common Stock
exclusively for cash, either for its own account or the account of security
holders, other than (i) a registration on Form S-8 or otherwise relating solely
to employee benefit plans, (ii) a registration on Form S-4, (iii) a registration
on any other form which does not permit secondary sales, or (iv) a registration
on any other form which does not include substantially the same information as
would be required to be included in a registration statement covering the sale
of the Registrable Securities, the Company shall:

                                 (a)               promptly give to each Holder
written notice thereof; and

6

--------------------------------------------------------------------------------

                                 (b)               include in such registration
(and any related qualification under blue sky laws or other compliance), and in
any underwriting involved therein (Subject to Section 3.2 below)), all
Registrable Securities which are then not registered pursuant to a then
effective Registration Statement, and have not been excluded from a Registration
Statement pursuant to Commission comments or due to Rule 415 of the Securities
Act, as are specified in a written request or requests, actually received by the
Company within 20 days after receipt of such written notice from the Company, by
any Holder.

            3.2               Underwritten Offerings. If the registration of
which the Company gives notice is for a registered public offering involving an
underwriting, the Company shall so advise the Holders as a part of the written
notice given pursuant to Section 3.1. In such event the right of any Holder to
registration pursuant to Section 3.1 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the managing underwriter selected for such underwriting by the
Company. The foregoing shall include, without limitation, such powers of
attorney and escrow agreements as the underwriters may require. Notwithstanding
any other provision of Article III, if the managing underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the managing underwriter may limit the Registrable Securities to
be included in such registration, it being understood that the shares proposed
to sold by the Company in such underwriting shall be given priority and shall
not be subject to any such limitation vis-a-vis the Registrable Securities. The
Company shall so advise all Holders and other holders distributing their
securities through such underwriting, and the number of shares of Registrable
Securities that may be included in the registration and underwriting shall be
allocated among all Holders and such other holders in proportion, as nearly as
practicable, to the respective amounts of Registrable Securities held by such
Holders and such other holders at the time of filing the registration statement.
To facilitate the allocation of shares in accordance with the above provisions,
the Company may round the number of shares allocated to any Holder to the
nearest 100 shares. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter.

            The Registrable Securities so excluded or withdrawn shall also be
excluded or withdrawn from registration, and neither such Registrable Securities
nor any securities convertible into or exchangeable or exercisable for Common
Stock shall be sold in any public sale or other distribution, without the prior
written consent of the Company or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and one hundred eighty
(180) days after) the effective date of the registration statement relating
thereto as the underwriters may require.

            3.3               Company Termination of Registration. The Company
reserves the right to terminate any registration under this Article III at any
time and for any reason without liability to any Holder.

7

--------------------------------------------------------------------------------

ARTICLE IV
REGISTRATION PROCEDURES


            4.1               Registration Procedures. If and whenever the
Company is required by the provisions of Articles II or III hereof to effect the
registration of any Registrable Securities under the Securities Act, the Company
will, as expeditiously as possible:

                                 (a)               prepare and file with the
Commission a Registration Statement with respect to such Registrable Securities,
respond as promptly as possible to any comments received from the Commission,
and use its commercially reasonable efforts to cause such Registration Statement
to become and remain effective for the Effectiveness Period with respect
thereto, and the Investor shall have the opportunity to object to any
information pertaining to itself that is contained therein and the Company will
make the corrections reasonably requested by the Investor with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;

                                 (b)               prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement and to keep such
Registration Statement effective until the expiration of the Effectiveness
Period applicable to such Registration Statement;

                                 (c)               furnish to the Investor such
number of copies of the Registration Statement and the Prospectus included
therein (including each preliminary Prospectus and any amendments and
supplements to the Registration Statement and the Prospectus) and such other
documents as the Investor reasonably may request to facilitate the public sale
or disposition of the Registrable Securities covered by such Registration
Statement;

                                 (d)               use its commercially
reasonable efforts to register or qualify the Investor’s Registrable Securities
covered by such Registration Statement under the securities or “blue sky” laws
of such jurisdictions within the United States as the Investor may reasonably
request and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Investor to consummate the disposition in
such jurisdiction of the Registrable Securities, provided, however, that the
Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

                                 (e)               list the Registrable
Securities covered by such Registration Statement with any securities exchange
on which the Common Stock of the Company is then listed and, if the Common Stock
is not then listed, list the Registrable Securities on Nasdaq or a national
securities exchange selected by the Company;

                                 (f)               immediately notify the
Investor at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the Prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, at the request of the Investor, the Company shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of Registrable Securities, such Prospectus shall not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statement therein
not misleading;

8

--------------------------------------------------------------------------------

                                 (g)               make available for inspection
by the Investor and any attorney, accountant or other agent retained by the
Investor, all publicly available, non-confidential financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the attorney, accountant or
agent of the Investor;

                                 (h)               provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such Registration Statement;

                                 (i)               if requested, cause to be
delivered, immediately prior to the effectiveness of the Registration Statement,
letters from the Company’s independent certified public accountants addressed to
the Investor (unless the Investor does not provide to such accountants the
appropriate representation letter required by rules governing the accounting
profession) stating that such accountants are independent public accountants
within the meaning of the Securities Act and the applicable rules and
regulations adopted by the Commission thereunder, and otherwise in customary
form and covering such financial and accounting matters as are customarily
covered by letters of the independent certified public accountants delivered in
connection with primary or secondary underwritten public offerings, as the case
may be; and

                                 (j)               at all times after the
Company has filed a Registration Statement with the Commission pursuant to the
requirements of either the Securities Act or the Exchange Act, the Company shall
file all reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder,
and take such further action as the Investor may reasonably request, all to the
extent required to enable the Investor to be eligible to sell Registrable
Securities pursuant to Rule 144 (or any similar rule then in effect).

ARTICLE V
REGISTRATION EXPENSES.


            5.1               Registration Expenses. All expenses relating to
the Company’s compliance with Articles II and III hereof, including, without
limitation, all registration, filing and listing application fees, costs of
distributing any prospectuses and supplements thereto, printing expenses, fees
and disbursements of counsel and independent public accountants for the Company,
fees and expenses (including counsel fees) incurred in connection with complying
with state securities or “blue sky” laws, fees of FINRA, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursement incurred by, one
counsel for the Holders, not to exceed $5,000 (collectively, the “Registration
Expenses”) shall be borne by the Company. The obligation of the Company to bear
the Registration Expenses shall apply irrespective of whether a registration,
becomes effective, is withdrawn or suspended, is converted to another form of
registration and irrespective of when any of the foregoing shall occur.

9

--------------------------------------------------------------------------------

            5.2               Selling Expenses. All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, and any
fees and disbursements of any counsel to the Holders (collectively, the “Selling
Expenses”) shall be borne by the Holders in proportion to the aggregate selling
price of the Registrable Securities of each Holder to be so registered.

ARTICLE VI
INDEMNIFICATION.


            6.1               Company Indemnification. In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Company shall indemnify and hold harmless each Holder, and
its officers, directors and each other person, if any, who controls such Holder
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, or such persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, and shall reimburse such Holder, and each such
person for any legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing by
or on behalf of a Holder specifically for use in any such document.

            6.2               Holder Indemnification. Each Holder of Registrable
Securities included in a Registration Statement pursuant to this Agreement shall
indemnify and hold harmless the Company, and its officers, directors and each
other person, if any, who controls the Company within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact which was
furnished in writing by the Investor to the Company expressly for use in (and
such information is contained in) the Registration Statement under which such
Registrable Securities were registered under the Securities Act pursuant to this
Agreement, any preliminary Prospectus or final Prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse the Company and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action, provided, however, that a
Holder shall be liable in any such case if and only to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished in writing to the Company by or on behalf
of such Holder specifically for use in any such document. Notwithstanding the
provisions of this paragraph, a Holder shall not be required to indemnify any
person or entity in excess of the amount of the aggregate net proceeds received
by the Holder in respect of Registrable Securities in connection with any such
registration under the Securities Act.

10

--------------------------------------------------------------------------------

            6.3               Indemnification Procedures. Promptly after receipt
by a party entitled to claim indemnification hereunder (an “Indemnified Party”)
of notice of the commencement of any action, such Indemnified Party shall, if a
claim for indemnification in respect thereof is to be made against a party
hereto obligated to indemnify such Indemnified Party (an “Indemnifying Party”),
notify the Indemnifying Party in writing thereof, but the omission so to notify
the Indemnifying Party shall not relieve it from any liability which it may have
to such Indemnified Party other than under this Section 6.3 and shall only
relieve it from any liability which it may have to such Indemnified Party under
this Section 6.3 if and to the extent the Indemnifying Party is prejudiced by
such omission. In case any such action shall be brought against any Indemnified
Party and it shall notify the Indemnifying Party of the commencement thereof,
the Indemnifying Party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 6.3 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof; if the
Indemnified Party retains its own counsel, then the Indemnified Party shall pay
all reasonable and documented fees, costs and expenses of such counsel;
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable and documented expenses and fees of such separate counsel and other
reasonable and documented expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.

            6.4               Contribution. In order to provide for just and
equitable contribution in the event of joint liability under the Securities Act
in any case in which either (i) a Holder, or any officer, director or
controlling person of a Holder, makes a claim for indemnification pursuant to
this Section 6.4 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6.4 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of the Investor or such
officer, director or controlling person of the Investor in circumstances for
which indemnification is provided under this Section 6.4 ; then, and in each
such case, the Company and the Investor shall contribute to the aggregate
losses, claims, damages or liabilities to which they may be subject (after
contribution from others) in such proportion so that the Investor is responsible
only for the portion represented by the percentage that the public offering
price of its securities offered by the Registration Statement bears to the
public offering price of all securities offered by such Registration Statement,
provided, however, that, in any such case, (A) the Investor shall not be
required to contribute any amount in excess of the public offering price of all
such securities offered by it pursuant to such Registration Statement; and (B)
no person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 10(f) of the Act) shall be entitled to contribution from any person
or entity who was not guilty of such fraudulent misrepresentation.

11

--------------------------------------------------------------------------------

            6.5               Survival. The indemnification provided for under
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of securities.

ARTICLE VII
MISCELLANEOUS.


            7.1               Compliance. Each Holder covenants and agrees that
it shall comply with the prospectus delivery requirements of the Securities Act
as applicable to it in connection with sales of Registrable Securities pursuant
to any Registration Statement.

            7.2               Discontinued Disposition. Each Holder agrees by
its acquisition of Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of a Discontinuation Event (as defined below),
such Holder shall forthwith discontinue disposition of such Registrable
Securities under the applicable Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this Section 7.2. For purposes of this Agreement, a
“Discontinuation Event” shall mean (i) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders); (ii) any request by the Commission or any other Federal or
state governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

12

--------------------------------------------------------------------------------

            7.3               Transfer of Registration Rights. The rights to
cause the Company to register securities granted to Holders under Article II or
Article III may be assigned to a transferee or assignee in connection with any
transfer or assignment of Registrable Securities by a Holder, provided that: (i)
such transfer may otherwise be effected in accordance with applicable securities
laws, and (ii) written notice thereof is promptly given to the Company.
Notwithstanding the foregoing, the rights to cause the Company to register
securities may be assigned to any constituent partner or affiliate of a Holder,
without compliance with item (ii) above.

            7.4               Entire Agreement. This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof. No
provision of this Agreement may be explained or qualified by any prior or
contemporaneous understanding, negotiation, discussion, conduct, or course of
conduct or by any trade usage, and, except as otherwise expressly stated herein,
there is no condition precedent to the effectiveness of any provision hereof. No
party has relied on any representation, warranty, or agreement of any person in
entering this Agreement, except those expressly stated herein.

            7.5               Counterparts; Facsimile Signatures. This Agreement
may be executed in counterparts, each of which shall constitute an original, but
all of which shall constitute one agreement. This Agreement shall become
effective upon delivery to each party of an executed counterpart or the earlier
delivery to each party of original, photocopied, or electronically transmitted
signature pages that together (but need not individually) bear the signatures of
all other parties.

            7.6               Amendments; Waivers; Remedies.

                                 (a)        This Agreement cannot be amended,
except by a writing signed by Holders of at least a majority of the then
outstanding Registrable Securities, or terminated orally or by course of
conduct. No provision hereof can be waived, except by a writing signed by the
party against whom such waiver is to be enforced, and any such waiver shall
apply only in the particular instance in which such waiver shall have been
given. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of certain Holders and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

13

--------------------------------------------------------------------------------

                                 (b)               Neither any failure or delay
in exercising any right or remedy hereunder or in requiring satisfaction of any
condition herein nor any course of dealing shall constitute a waiver of or
prevent any party from enforcing any right or remedy or from requiring
satisfaction of any condition. No notice to or demand on a party waives or
otherwise affects any obligation of that party or impairs any right of the party
giving such notice or making such demand, including any right to take any action
without notice or demand not otherwise required by this Agreement. No exercise
of any right or remedy with respect to a breach of this Agreement shall preclude
exercise of any other right or remedy, as appropriate to make the aggrieved
party whole with respect to such breach, or subsequent exercise of any right or
remedy with respect to any other breach.

                                 (c)               Except as otherwise expressly
provided herein, no statement herein of any right or remedy shall impair any
other right or remedy stated herein or that otherwise may be available.

            7.7               Notices. Any notice hereunder shall be sent in
writing, addressed as specified below, and shall be deemed given: if by hand or
recognized courier service, by 5:30 p.m. (New York City time) on a business day,
addressee’s day and time, on the date of delivery, and otherwise on the first
business day after such delivery; if by fax, on the date that transmission is
confirmed electronically, if by 5:30 p.m. (New York City time) on a business
day, addressee’s day and time, and otherwise on the first business day after the
date of such confirmation; or three days after mailing by certified or
registered mail, return receipt requested. Notices shall be addressed to the
respective parties as follows (excluding telephone numbers, which are for
convenience only), or to such other address as a party shall specify to the
others in accordance with these notice provisions:

To Company, at:

World Moto, Inc.
131 Thailand Science Park INC-1 #214
Phahonyothin Road
Klong1, Klong Luang
Pathumthani 12120 Thailand


Attn.:
Facsimile:


with a copy (not constituting notice) to

Greenberg Traurig, LLP
1201 K Street Suite 1100
Sacramento CA 95814
Attn.: Mark C. Lee, Esq.


14

--------------------------------------------------------------------------------

Facsimile: (916) 868 0630

To Investor at the facsimile number set forth for such Investor on the signature
page to this Agreement.

            To any other Person who is then the registered Holder at the address
of such Holder as it appears in the stock transfer books of the Company.

            7.8               Successors and Assigns. Subject to the provisions
of Section 7.3, this Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties, including, without
limitation, and without the need for an express assignment, subsequent Holders
of Registrable Securities.

            7.9               Further Assurances. Each party shall execute and
deliver such documents and take such action, as may reasonably be considered
within the scope of such party’s obligations hereunder, necessary to effectuate
the transactions contemplated by this Agreement.

            7.10             Choice of Law and Forum; Service of Process.

                                 (a)               This Agreement, any disputed
matter arising hereunder, including the construction, interpretation, or
validity of any provision hereof or performance thereof, or any other matter
relating hereto or arising in connection herewith (whether in tort, contract,
equity, or otherwise) (any such matter, a “Disputed Matter”) is and shall be
governed by and enforced in accordance with the laws of the State of New York,
excluding its choice of law rules.

                                 (b)               Subject to Section 7.10(c) ,
no party shall bring or maintain any action or proceeding with respect to any
Disputed Matter (“Dispute Proceeding”), except in the Federal District Court for
the Southern District of New York, or, if such court lacks subject matter
jurisdiction, the Supreme Court sitting in New York County. Each party
irrevocably submits and consents to the jurisdiction of such courts, and no
party shall object to the laying of venue in any such court or claim that any
such court is an inconvenient forum.

                                 (c)               Nothing herein shall affect
the right of any party to enforce any judgment in any jurisdiction or the rule
that any matter of internal governance of a corporation or other entity is
determined under the laws of the state pursuant to which the corporation or
other entity is incorporated or formed.

                                 (d)               Each party irrevocably
consents to service of process, by any means authorized, in respect of any
Dispute Proceeding.

[Balance of page intentionally left blank; signature page follows]

            IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

WORLD MOTO, INC.

15

--------------------------------------------------------------------------------


  By:______________________________        Name:        Title:                  
INVESTOR:               Name           By:______________________________      
 Name:        Title:       Address for Notices:               Attention:  
Facsimile:   With copy to:

16

--------------------------------------------------------------------------------